IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-21061
                         Summary Calendar



RUSTY S. NICHOLS,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-3344
                       - - - - - - - - - -
                          June 27, 2002

Before JOLLY, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Rusty S. Nichols appeals the magistrate judge’s judgment

affirming the Social Security Commissioner’s decision to deny him

disability benefits.   He argues that the Administrative Law Judge

(“ALJ”) erred in determining that he retained the residual

functional capacity to do sedentary work that involves lifting

and carrying five pounds frequently and ten pounds occasionally,

sitting six to eight hours per day, standing and walking six to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-21061
                                  -2-

eight hours per day, sitting and standing at will, and

occasionally bending, stooping, and crawling.

     Nichols has not demonstrated any error in the Commissioner’s

decision.   Substantial evidence supports the determination that

Nichols retained the residual functional capacity to do sedentary

work with the specified limitations.     See Bowling v. Shalala, 36

F.3d 431, 434 (5th Cir. 1994); Johnson v. Bowen, 864 F.2d 340,

343 (5th Cir. 1988).    Nichols’ argument that the Appeals Council

failed to give controlling weight to the opinions of the

physicians at University of Texas Medical Branch Hospitals is

unavailing because those opinions did not contradict the other

medical evidence; they simply added subjective complaints of

pain.   Nichols’ argument that the ALJ misrepresented the evidence

of record is equally unavailing in that there was evidence in the

record to support the ALJ’s conclusion that he did not have a

listed impairment.     See Leggett v. Chater, 67 F.3d 558, 563 & n.2

(5th Cir. 1995).

     To the extent that Nichols argues that the ALJ did not

credit his subjective complaints of pain and other medical

evidence he asserts supports his claim of disability, he is

correct, but this court will neither reweigh the evidence nor

overturn the ALJ’s credibility determinations.     See Chaparro v.

Bowen, 815 F.2d 1008, 1011 (5th Cir. 1987).

     The magistrate judge’s judgment is AFFIRMED.